Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1: The present invention is directed to an image forming device configured with sensor to detect the state of the image forming device and send collected data to server. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of wherein the first transmission path is a transmission line or a transmitter-receiver set, the second transmission path is a transmission line or a transmitter-receiver set, data related to the execution of the image forming processing is transmitted through the first transmission path and not the second transmission path, and the secondary controller: generates, from the sensor data, diagnostic data for failure diagnostics or life prediction relating to the image forming device, and transmits the diagnostic data to the primary controller via the second transmission path and not the first transmission path, or transmits the sensor data to the primary controller via the second transmission path and not the first transmission path. These limitations in combination with all other limitations required in the claimed invention, and in view of Applicant's remarks on 5/3/2022, are not fully disclosed by the prior arts of record.
Regarding Claim 17: The present invention is directed to an image forming device diagnostic system configured with sensor to detect the state of the image forming device and send collected data to server. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of the secondary controller: compresses the sensor data, and adds identification data to the sensor data and the compressed sensor data and associates the sensor data with the compressed sensor data, the diagnostic data include the compressed sensor data and the sensor data, the primary controller further transmits the compressed sensor data to the diagnostic master server, the diagnostic server: references the sensor data and generates a diagnostic result based on the sensor data, adds the identification data to the diagnostic result, and transmits the diagnostic result to the diagnostic master server, and the diagnostic master server: receives from the image forming device the compressed sensor data, receives from the diagnostic server the diagnostic result, analyzes the diagnostic result with reference to the compressed sensor data and the diagnostic result associated with each other by the identification data, and transmits to the diagnostic server the analysis results, and when the diagnostic server receives the analysis results from the diagnostic master server, the diagnostic server updates the way of diagnosing based on the analysis results. These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
Regarding Claim 18: The present invention is directed to an image forming device diagnostic system configured with sensor to detect the state of the image forming device and send collected data to server. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of wherein the secondary controller: generates, from the sensor data, diagnostic data for failure diagnostics or life prediction relating to the image forming device, and transmits the diagnostic data to the primary controller via the second transmission path, or transmits the sensor data to the primary controller via the second transmission path, the primary controller further: determines whether the primary controller is in a high load state, and transmits to the secondary controller an instruction to temporarily stop transmission of the diagnostic data when determining the primary controller is in the high load state, and the secondary controller, upon receiving the instruction to temporarily stop the transmission of the diagnostic data, stops the transmission of the diagnostic data until reception of an instruction to restart the transmission of the diagnostic data. These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675